Citation Nr: 0710104	
Decision Date: 04/06/07    Archive Date: 04/16/07	

DOCKET NO.  04-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefit sought.  The case was remanded by the Board in March 
2006 for further development and has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Competent evidence of a chronic low back disability due 
to disease or injury in service is not of record. 


CONCLUSION OF LAW

The criteria for service connection for a chronic low back 
disability are not met.  38 U.S.C.A. §§ 1110, 5102-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5102-5103A, 5107 (West 
2002)) significantly changed the law prior to the pendency of 
this claim.  VA has issued final regulations to implement the 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA provisions include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board finds that the evidence of record satisfies these 
mandates.  The veteran was sent a communication from the 
Oakland RO in July 2003 in which he was informed what type of 
evidence was needed from him to support his claim.  He was 
also told that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The Board 
remanded the case in March 2006 in order to confirm that all 
available service medical records under the veteran's correct 
name were associated with the claims folder.  Further, the 
veteran was to be contacted and asked to provide detailed 
information regarding any inservice back injury.  He was 
encouraged to submit lay statements from any individuals who 
witnessed any inservice back injuries.  In a March 2006 
communication he was informed of the status of his appeal.  
He was also told what the evidence had to show to support his 
claim.  He was further informed as to how VA determines a 
disability rating and an effective date once service 
connection is established.  In a March 2006 communication the 
veteran himself indicated that he had no other information or 
evidence to give to VA to substantiate his claim.  He asked 
that the claim be decided as soon as possible.  The National 
Archives and Records Administration was contacted and in June 
2006 a response was received.  The Chief of the Modern 
Military Records at the Textual Archives Services Division 
indicated that in response to a recent inquiry concerning 
copies of deck logs of the U.S.S. Los Alamos (AFDB-7) for the 
years 1970-1971, such logs were not available.  The 
individual indicated that only deck logs of major ships, 
defined as combatant, amphibious, or supply, were permanent 
records.  Logs of support craft such as the Los Alamos, 
defined as "large, axillary floating drydock" would not 
qualify as permanent.  

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
disability benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  Although an 
examination or an opinion was not obtained in connection with 
the claim for service connection for a chronic low back 
disorder, the Board finds that VA was not under an obligation 
to provide such an examination, as one is not necessary to 
make a decision on the claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of a disability; 
(2) contains evidence which indicates that the disability or 
symptoms maybe associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran has a chronic low 
back disorder associated with his active service.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  The veteran 
has not brought forth evidence, other than his own 
statements, suggestive of a causal connection between a 
chronic low back disorder and service.  VA has informed the 
veteran he would need medical evidence of a relationship 
between any current back disability and service, and he has 
not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d). 

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 3.303(d).  

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including arthritis, are 
manifest to a compensable degree of 10 percent or more within 
the first year following separation from service, service 
connection will be presumed for the condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F. 3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. 
App.  247, 253 (1999).  

A determination as to whether these requirements are met is 
based upon an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  See Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current low 
back disability.  See Bostain v. West, 11 Vet. App. 124 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

A review of the service medical records reveals no complaints 
or findings indicative of the presence of a low back 
disorder.  This includes the report of separation examination 
in June 1971 at which time clinical evaluation of the spine 
was recorded as normal.  

The initial reference to that problem was made in the 
veteran's application for disability benefits that was not 
received until 2003.  He indicated that he injured his back 
while serving on board the U.S.S. Los Alamos in 1971.  They 
attempted to help the veteran obtain documentation regarding 
his sustaining a back injury, but a June 2006 communication 
from the National Archives and Records Administration 
indicated that there were no deck logs pertaining to that 
ship available.  Other than his own statements, the veteran 
has submitted no medical or other corroboration of his having 
a back disorder related to his active service.  He has 
provided no supporting evidence of the continuity of 
pertinent symptomatology regarding the back.  The Board notes 
that a lengthy period of time without evidence of treatment 
may be viewed as evidence weighing against a claim.  See 
generally Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  
The veteran has not submitted or identified any competent 
evidence from a medical professional of the presence of a 
back disability, let alone one that is associated with his 
active service many years earlier.  The Board notes that the 
contemporaneous evidence includes the report of the 
separation examination in June 1971 at which time clinical 
evaluation of the back was recorded as normal.  While the 
Board does not dispute the fact the veteran might have 
injured his back while in service, the medical evidence of 
record does not reflect treatment for a back problem for 
years following service discharge.  Because the veteran has 
not established that any causal nexus exists between any 
current back problems and his active service, there is no 
alternative for the Board but to deny the claim.  The record 
is completely silent for any medical evidence indicating a 
causal relationship between service and any current back 
problems.  


ORDER

Service connection for a chronic low back disorder is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


